Case 19-24527-TPA      Doc 96    Filed 05/27/20 Entered 05/27/20 16:26:37       Desc Main
                                Document      Page 1 of 16



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    In re:                                   Case No. 19-24527-TPA

    MICHAEL K. HERRON,                       Chapter 11

             Debtor.                         Doc. No. 96




                             AMENDED
           DISCLOSURE STATEMENT TO ACCOMPANY DEBTOR’S
        AMENDED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF
        THE UNITED STATES BANKRUPTCY CODE DATED MAY 26, 2020




                                                     Aurelius Robleto, Esq.
                                                     Renée M. Kuruce, Esq.
                                                     ROBLETO KURUCE, PLLC
                                                     6101 Penn Ave., Ste. 201
                                                     Pittsburgh, PA 15206
                                                     Telephone: (412) 925-8194
                                                     Facsimile:    (412) 346-1035
                                                     Email:        apr@robletolaw.com
                                                                   rmk@robletolaw.com

                                                     Attorneys for the Debtor
Case 19-24527-TPA       Doc 96     Filed 05/27/20 Entered 05/27/20 16:26:37           Desc Main
                                  Document      Page 2 of 16



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     In re:                                       Case No. 19-24527-TPA

     MICHAEL K. HERRON,                           Chapter 11

              Debtor.

                               AMENDED
                         DISCLOSURE STATEMENT
               TO ACCOMPANY AMENDED PLAN DATED MAY 26, 2020

   Chapter 11 Small Business (Check box only if debtor has elected to be considered a small
business under 11 U.S.C. § 1121(e))

Debtor furnishes this disclosure statement to creditors in the above-captioned matter pursuant to
Bankruptcy Code § 1125 to assist them in evaluating debtor's proposed Chapter 11 plan, a copy
of which is attached hereto. Creditors may vote for or against the plan of reorganization.
Creditors who wish to vote must complete their ballots and return them to the following address
before the deadline noted in the order approving the disclosure statement and fixing time. The
Court will schedule a hearing on the plan pursuant to 11 U.S.C. § 1129.

       Address for return of ballots:

               ROBLETO KURUCE, PLLC
               6101 Penn Ave., Ste. 201
               Pittsburgh, PA 15206

I.     Background

       1.      Name of Debtor: The Debtor’s name is Michael K. Herron.

       2.      Type of Debtor (individual, partnership, corporation):         The Debtor is an
individual.

        3.      Debtor's Business or Employment: The Debtor is a medical doctor, board
certified in radiology and is recently retired from the United States Naval Reserves after earning
the rank of Captain. The Debtor now receives periodic income from three sources: (i) the
operation of a medical practice in Homosassa, Florida; (ii) performance of medical services as an
independent contractor; and (iii) rents from investment properties.

       3.     Date of Chapter 11 Petition: The Debtor commenced this case on November 21,
2019 (the “Petition Date”), by filing a voluntary petition under chapter 11 of the United States
Bankruptcy Code.
Case 19-24527-TPA        Doc 96     Filed 05/27/20 Entered 05/27/20 16:26:37              Desc Main
                                   Document      Page 3 of 16



        5.      Events that Caused the Filing: In his capacity as a Naval Reservist, the Debtor
served as Naval Flight Surgeon to several naval air squadrons. When not in active military
service, the Debtor operated a private medical practice. However, during periods of active
military service, the Debtor was unable to treat the patients of his medical practice. On those
occasions, the Debtor’s income was dramatically reduced. When the Debtor received orders to
report for active duty in support of Operating Enduring Freedom, those orders specified a report
date of November 30, 2012 and a service period of at least 410 days. That reduction in income,
in tandem with the Debtor’s diminished availability to communicate with his creditors and
attorneys, imposed considerable strain on the Debtor’s financial condition from which the Debtor
has found no relief. That financial strain intensified after his former employer ceased operations.
Despite its cessation of business, that former employer nevertheless advised the Debtor’s
prospective employers that it would enforce the covenant not to compete contained in the
Debtor’s employment agreement.
        Nevertheless, the Debtor has tried in earnest to improve his circumstances, as evidenced
by the Debtor’s numerous and repeated, good faith efforts to seek loss mitigation efforts with his
mortgage lenders and accommodations from his tax creditors. Unfortunately, in most instances,
the Debtor’s efforts were unsuccessful. Thus, seeing no viable alternative, and in order to
preserve and maximize the value of the Debtor’s estate and to provide for fair treatment and
equitable treatment of his creditors, he sought to reorganize under chapter 11.

        6.     Anticipated Future of the Company & Source of this Information and Opinion:
The Debtor continues to operate his medical practice, perform medical services as an
independent contractor, and receive rental income from his investment properties. The Debtor
and his counsel believe that the Debtor’s future income will allow him to fund his payment
obligations under his chapter 11 plan.

        7.      Summarize all Significant Features of the Plan Including When and How Each
Class of Creditor Will Be Paid and What, If Any, Liens Will Be Retained By Secured Creditors
or Granted to Any Creditor Under the Plan: First, the Debtor will seek a determination of the
secured status of two creditors with claims secured by real property situate in Crystal River,
Florida. The Debtor contends that the values of those two properties are dramatically less than
the claimed outstanding balances of the mortgages encumbering them. Second, the Debtor will
seek a determination that no portion of the $944,778.95 claim of the Internal Revenue Service
should be accorded priority or secured status, and all of it should be subject to discharge. Third,
the Debtor will surrender a disputed interest in a property, in full satisfaction of any claim
against him related to that property.
        The Debtor will pay all priority claims within five years, unless required to pay them
sooner. Likewise, the Debtor will cure any delinquent mortgage claims within five years, by
making periodic payments upon them. Additionally, the Debtor make regular payments of debt
service upon any mortgage, in accordance with contractual terms, as they may be modified by
the Bankruptcy Court’s determinations of secured status. The Debtor’s unsecured creditors will
be paid the lesser of (i) the full amount of their allowed claims; or (ii) pro rata distributions from
the Debtor from a fund of at least $10,000.00.

         8.    Are All Monthly Operating Statements Current and on File with The Clerk of
Court?

                                                 -2-
Case 19-24527-TPA        Doc 96       Filed 05/27/20 Entered 05/27/20 16:26:37           Desc Main
                                     Document      Page 4 of 16



                               Yes           No _______              If Not, Explain:

       9.      Does the plan provide for releases of nondebtor parties? Specify which parties
and terms of release. The Debtor’s plan does not provide for a release of any non-debtor parties.

       10.    Identify all executory contracts that are to be assumed or assumed and assigned.
The following executory contracts are to be assumed under the Debtor’s plan: Lists of the
executory contracts that the Debtor will assume and reject under his plan are attached hereto as
Exhibit A.


       11.     Has a bar date been set?        Yes           No _______
               (If not, a motion to set the bar date has been filed simultaneously with the filing of
this disclosure statement.) The claims bar date is May 19, 2020, and creditors, including
governmental units have until May 19, 2020 to file proofs of claims.

       12.     Has an election under 11 U.S.C. §1121(e) been filed with the Court to be treated
as a small business?
                             Yes       No       ¨

       13.    Specify property that will be transferred subject to 11 U.S.C. § 1146. The
Debtor’s plan makes no provision for the transfer of property pursuant to section 1146 of the
Bankruptcy Code.




                                                -3-
Case 19-24527-TPA              Doc 96    Filed 05/27/20 Entered 05/27/20 16:26:37                      Desc Main
                                        Document      Page 5 of 16



II.      Creditors

       A.           Secured Claims

                                              SECURED CLAIMS
                                                                                                        Will Liens
                                                                      Type of                               Be
                                                                                      Disputed (D)
                               Total Amount                         Collateral                           Retained
         Creditor                                   Arrearages                       Liquidated (L)
                                   Owed                             Priority of                         Under the
                                                                                    Unliquidated (U)
                                                                   Lien (1, 2, 3)                       Plan (Y) or
                                                                                                           (N)
NexTier Bank                                                             2
(Chesterfield properties)          92,720.60                0.00                           L                Y
Wells Fargo, as Trustee                                                  1
(155 Chesterfield)                 72,092.96          39,911.63                            L                Y
Wells Fargo, as Trustee                                                  1
(237 Chesterfield)                 20,889.20             337.94                            L                Y
Wells Fargo, as Trustee                                                  1
(340 Roup)                        200,992.24         108,076.93                            L                Y
Wells Fargo, as Trustee                                                  1
(3700 Orpwood)                    155,396.52          81,977.12                            L                Y
Bank of America (7167                                                    1
Ross Garden Road)                  82,056.61          51,157.76                            D                Y
Wells Fargo, as Trustee                                                  1
(1122 SE Kings Bay Dr.)          1,279,719.30        560,439.71                            D                Y
Bank of America (1132 SE                                                 1
Kings Bay Dr.)                    544,722.02          51,189.77                            D                Y
Deutsche Bank, as                                                        1
Trustee (731 Rosedale)            390,203.90            1,750.27                           L                Y
Internal Revenue Service
(SE Kings Bay Dr.
properties)                       867,570.25         867,570.25          1                 D                N
SN Servicing Corp. (414
Fern St.)                         285,929.00                0.00         1                 L                Y
                     Totals:     3,992,292.60       1,762,411.38

         B.         Priority Claims           n/a

         C.         Unsecured Claims

         1. Amount Debtor Scheduled (Disputed and Undisputed)                               $0.00
         2. Amount of Unscheduled Unsecured Claims 1                                  $134,632.75
         3. Total Claims Scheduled or Filed                                           $134,632.75


                                                        -4-
Case 19-24527-TPA             Doc 96    Filed 05/27/20 Entered 05/27/20 16:26:37                Desc Main
                                       Document      Page 6 of 16



        4. Total Amount Stipulated Unsecured Claims                              $134,632.75
        5. Amount Debtor Disputes                                                      $0.00
        6. Estimated Allowable Unsecured                                         $134,632.75

        D.       Other Classes of Creditors

        1. Amount Debtor Scheduled (Disputed and Undisputed)                           $0.00
        2. Amount of Unscheduled Claims 1                                              $0.00
        3. Total Claims Scheduled or Filed                                             $0.00
        4. Amount Debtor Disputes                                                      $0.00
        5. Estimated Allowable Claims                                                  $0.00

        E.       Other Classes of Interest Holders

        1. Amount Debtor Scheduled (Disputed and Undisputed)                           $0.00
        2. Amount of Unscheduled Claims 1                                              $0.00
        3. Total Claims Scheduled or Filed                                             $0.00
        4. Amount Debtor Disputes                                                      $0.00
        5. Estimated Allowable Claims                                                  $0.00

III.    Assets
                                                ASSETS

                                                                                                Amount of
                                                                    Name of Lien Holder (if      Debtor's
                                                Basis for Value         any) (Fair Market      Equity (Value
             Asset                  Value       Priority of Lien       Value/Book Value)       Minus Liens)
1132 SE Kings Bay Dr. (FL) 34429   400,000.00       FMV - 1        Bank of America, N.A.                 0.00
731 Rosedale St. (MD) 21401        477,000.00       FMV - 1        n/a                             15,140.00
7167 Ross Garden Rd. 15206          54,000.00     FMV - n/a        Bank of America, N.A.                 n/a
340 Roup Ave. 15232                315,000.00      FMV - 1         Wells Fargo as Trustee         114,007.76
155 Chesterfield Ave. 15213        135,000.00      FMV - 1         Wells Fargo as Trustee          62,907.04
                -                      -           FMV - 2         NexTier Bank                            -
237 Chesterfield Ave. 15213        155,000.00      FMV - 1         Wells Fargo as Trustee         134,110.71
                -                      -           FMV - 2         NexTier Bank                            -
145 Chesterfield Ave. 15213        150,000.00      FMV - 1         Wells Fargo as Trustee          57,279.40
                -                      -           FMV - 2         NexTier Bank                            -
1122 SE Kings Bay Dr. (FL) 34429   100,000.00      FMV - 1         Wells Fargo as Trustee               0.00
3655 S. Suncoast Blvd (FL)         852,000.00      FMV - 1         Steve Neff                            n/a
1276 W. Tacoma St.                 344,976.00      FMV - 1         Steve Neff                            n/a
Furniture & household goods         30,000.00       Est.                                           30,000.00
Electronics                         26,375.00       Est.                                           26,375.00
Collectables                         2,000.00       Est.                                            2,000.00


                                                   -5-
Case 19-24527-TPA            Doc 96       Filed 05/27/20 Entered 05/27/20 16:26:37              Desc Main
                                         Document      Page 7 of 16



Clothing                              23,000.00          Est.                                     23,000.00
Jewelry                               31,000.00          Est.                                     31,000.00
Cash                                      125.00                                                      125.00
Checking Account                          294.00                                                      294.00
LLC Interests                               6.20                                                        6.20
401(k) Account                       154,000.00                                                  154,000.00
Security deposit                        1,700.00                                                    1,700.00
Annuity                              125,000.00                                                  125,000.00
Irrevocable Trust                      unknown                                                     unknown
Note Receivable                      125,000.00                                                  125,000.00
                          TOTAL:   2,582,976.00                                     TOTAL:       901,945.11

        1.    Are any assets which appear on Schedule A or B of the bankruptcy petition not
listed above? No.

          If so, identify asset and explain why asset is not in estate:

        2.    Are any assets listed above claimed as exempt? If so, attach a copy of Schedule C
and any amendments. The Debtor has claimed exemptions in certain of the above-described
assets. A copy of the Debtor’s Schedule C is attached hereto as Exhibit B.

IV.       SUMMARY OF PLAN

        1.      Effective Date of Plan: The Effective Date for the Debtor’s plan will occur upon
the first date when all of the following conditions are met (i) an order confirming the Debtor’s
plan becomes final; (ii) the Debtor has accepted any material alteration or interpretation to any
term or provision of the plan imposed by the Bankruptcy Court; and (iii) other documents and
agreements necessary to implement this plan have been executed and delivered and all other
actions required to be taken in connection with the Effective Date have occurred.

          2.      Will cramdown be sought?          Yes (if necessary)         No
                  If Yes, state bar date: May 19, 2020

          3.      Treatment of Secured Non-Tax Claims

                                        SECURED NON-TAX CLAIMS

                    Cla     Amount         Summary of Proposed      Reg.       Cure          Total Monthly
      Creditor      ss       Owed               Treatment         Payment    Payments          Payments
                                         Continue to pay as
NexTier Bank        1       92,720.60    agreed.                    436.50          0.00             436.50
                                         506 action - rem. sec.
Wells Fargo as             1,279,719.    claim paid as agreed -
Trustee             3              30    payment estimated          850.62          0.00             850.62
                                         506 action - rem. sec.
                                         claim paid as agreed -
Bank of America     3      544,722.02    payment estimated        3,750.67          0.00            3,750.67

                                                       -6-
Case 19-24527-TPA               Doc 96      Filed 05/27/20 Entered 05/27/20 16:26:37                          Desc Main
                                           Document      Page 8 of 16


                                           Cure arrearages w/in 5
                                           years; pay as agreed,
                                           unless Debtor sells
Wells Fargo as                             property and pays claim
Trustee                 4     20,889.20    in full                              359.60           5.63               365.23
                                           Cure arrearages w/in 5
                                           years; pay as agreed,
                                           unless Debtor sells
Wells Fargo as                             property and pays claim
Trustee                 4     72,092.96    in full                              399.34        665.19              1,064.53
                                           Cure arrearages w/in 5
                                           years; pay as agreed,
                                           unless Debtor sells
Deutsche                                   property and pays claim
Bank/PHH                4    390,203.90    in full                            2,168.99          29.17             2,198.16
                                           Cure arrearages w/in 5
                                           years; pay as agreed,
                                           unless Debtor sells
Wells Fargo as                             property and pays claim
Trustee                 4    155,396.52    in full                              883.29      1,366.29              2,249.58
                                           Cure arrearages w/in 5
                                           years; pay as agreed,
                                           unless Debtor sells
Wells Fargo as                             property and pays claim
Trustee                 4    200,992.24    in full                            1,272.99      1,801.28              3,074.27
                                           Surrender collateral in
Bank of America         5     82,056.61    full satisfaction of claim.          355.55           0.00               355.55

          TOTALS:           2,838,793.35                                     10,477.55      3,867.56             14,345.11

           4.         Treatment of Secured Tax Claims

                 Creditor          Class           Amount Owed               Summary of Proposed Treatment

                                                                         Seek determinations of (i) secured
                                                                         status; and (ii) dischargeability;
           IRS                       6                  867,570.25       treatment in accordance with outcomes.

           5.         Treatment of Administrative Non-Tax Claims2

                                  ADMINISTRATIVE NON-TAX CLAIMS
                                  Amount                                   Summary of Proposed Treatment and Date of
           Creditor                Owed            Type of Debt                              First Payment
                                                 anticipated             To be paid in full on the effective date, unless
Robleto Kuruce, PLLC (est.)       35,000.00      counsel fees            creditor agrees to less favorable terms
                                                                         To be paid in full on the effective date, unless
United States trustee fees               0.00    statutory fees          creditor agrees to less favorable terms



2   Include all §503(b) administrative claims.


                                                            -7-
Case 19-24527-TPA                 Doc 96    Filed 05/27/20 Entered 05/27/20 16:26:37             Desc Main
                                           Document      Page 9 of 16



                   TOTAL:      35,000.00
* Identify and Use Separate Line for Each Professional and Estimated Amount of Payment
** Type of Debt (P=Professional, TD=Trade, TX=Taxes)


           6.       Treatment of Administrative Tax Claims

       While there are no Administrative Tax Claims presently due, the Debtor will pay any
Allowed Administrative Tax Claims as they become due.


           7.       Treatment of Priority Non-Tax Claims

                                                        -None-

           8.       Treatment of Priority Tax Claims 1

                                                        -None-

            9.      Treatment of General Unsecured Non-Tax Claims

                                  GENERAL UNSECURED NON-TAX CLAIMS
                                                                              Percent of
                Creditor                    Class       Total Amount Owed     Dividend*          Est. Distribution
    American Express National Bank            8                  12,733.98             7.43%                 945.83
    Bank of America, N.A.                     8                  29,411.73             7.43%              2,184.59
    PA Dept. of Revenue                       8                     278.34             7.43%                  20.67
    Internal Revenue Service                 8                    77,208.70              7.43%           5,734.76
    William G. Cherbonnier, Jr.              8                    15,000.00              7.43%           1,114.14
                                              Totals:            134,632.75                             10,000.00
* Percent dividend expressed is estimated.


           10.      Treatment of General Unsecured Tax Claims

                                                                              Percent of
                Creditor                    Class       Total Amount Owed     Dividend*          Est. Distribution
    Internal Revenue Service                  8                  77,208.70             7.43%              5,734.76

           11.      Will periodic payments be made to unsecured creditors?

               Yes             No ________          First payment to begin: Payments shall
begin within 180 days from the Effective Date (see item 1 of this section IV, Summary of Plan).


1   Include dates when any §507(a)(7) taxes were assessed.


                                                         -8-
Case 19-24527-TPA          Doc 96     Filed 05/27/20 Entered 05/27/20 16:26:37                  Desc Main
                                     Document     Page 10 of 16




               If so:

                        Amount of each payment (aggregate to all unsecured claimants)
                        Estimated date of first payment:   August 1, 2020
                        Time period between payments:      180 days
                        Estimated date of last payment:    February 1, 2025
                        Contingencies, if any:             Confirmation of this plan

                State source of funds for planned payments, including funds necessary for capital
replacement, repairs, or improvements: The source of funds for the Debtor’s proposed
distributions shall be from the Debtor’s income from business operations and employment.

                 Other significant features of the plan: The Debtor has proposed a plan designed
to promote the interests of his secured Creditors in mitigating their losses, having a predictable
path to a resolution and protecting themselves from further losses. At the same time, the Debtor
believes that his chapter 11 plan will produce a result for his unsecured creditors, who would be
unlikely to receive any value from their claims in a case under chapter 7 of the Bankruptcy Code.

               Include any other information necessary to explain this plan: n/a

V.      Comparison of Plan with Chapter 7 Liquidation

        If debtor's proposed plan is not confirmed, the potential alternatives would include
        proposal of a different plan, dismissal of the case or conversion of the case to Chapter 7.
        If this case is converted to Chapter 7, a trustee will be appointed to liquidate the debtor's
        non-exempt assets. In this event, all secured claims and priority claims, including all
        expenses of administration, must be paid in full before any distribution is made to
        unsecured claimants.


                Total value of Chapter 7 estate (See Section III)                2,582,976.00

                1. Less secured claims (See Section II A)                        3,992,292.60
                2. Less administrative claims (See Section IV-5-6 and include
                approximate Chapter 7 expenses)                                    35,000.00
                3. Less other priority claims (See Section II B)                        0.00

                Total Amount Available for Distribution to Unsecured
                Creditors                                                                0.00

                Divided by total allowable unsecured claims of (See Section II
                C)                                                                       0.00
                     Est. Amount of Allowable General Unsecured Claims            134,632.75
                     Est. Amount Available for Distribution                             0.00



                                                       -9-
Case 19-24527-TPA         Doc 96    Filed 05/27/20 Entered 05/27/20 16:26:37           Desc Main
                                   Document     Page 11 of 16



                Percentage of Dividend to Unsecured Creditors:               0.00%

       Will the creditors fare better under the plan than they would in a Chapter 7 liquidation?

               Yes                No ________

        Explain: In a hypothetical chapter 7 case, no funds would be available for distribution to
the holders of non-priority unsecured claims. In contrast, under the plan, the Debtor estimates
that the holders of allowed non-priority unsecured claims creditors may receive 7.43% of the
value of their claims.

VI.    Feasibility

       A.      Attach Income Statement for Prior 12 Months.
       B.      Attach Cash Flow Statement for Prior 12 Months.
       C.      Attach Cash Flow Projections for Next 12 Months.

      Estimated amount to be paid on effective date of plan, including administrative expenses.
The Debtor estimates that $35,000.00 may be paid on the effective date of the plan.

       Show how this amount was calculated.
               $35,000.00               Administrative Claims
               $0.00                    Taxes
               $0.00                    Unsecured Creditors

               $35,000.00       TOTAL

       What assumptions are made to justify the increase in cash available for the funding of the
plan? The Debtor anticipates increased cash flow, beginning around September 2020, arising
from new employment.

       Will funds be available in the full amount for administrative expenses on the effective
date of the plan? From what source? If not available, why not and when will payments be
made? At the time of filing of the Debtor’s plan and disclosure statement, no administrative
expense claims had been unpaid. The Debtor anticipates that he will have sufficient funds to pay
all administrative expenses as they become due during the pendency of this chapter 11 case.

       Cash on hand $32,676.86 (Current). Attach current bank statement.

       Cash on hand $50,000.00 (Estimated amount available on date of confirmation)

       If this amount is less than the amount necessary at confirmation, how will debtor make up
the shortfall? The Debtor’s cash on hand is sufficient for him to make the payments that he will
be required to make on the effective date.

VII.   Management Salaries

                                                   - 10 -
Case 19-24527-TPA        Doc 96    Filed 05/27/20 Entered 05/27/20 16:26:37              Desc Main
                                  Document     Page 12 of 16




       This section does not apply to the Debtor.

VIII. Identify the Effect on Plan Payments and Specify Each of the Following:

        1.      What, if any, litigation is pending? On the date on which the Debtor commenced
this chapter 11 case, the below-listed matters had been pending.

               Internal Revenue Service v. Herron – Florida, Federal Tax Lien (2015009294)
               IRS v. Herron, C.P. Allegheny, case no. FTL-15-00229
               City of Pittsburgh v. Herron, C.P. Allegheny, case no. DTD-96-65398

               Bank of America v. Herron, C.P. Allegheny, case no. MG-16-00882
               Wells Fargo v. Herron, C.P. Allegheny, case no. MG-17-000089
               Wells Fargo v. Herron, C.P. Allegheny, case no. GD-17-001774
               Wells Fargo v. Herron, C.P. Allegheny, case no. GD-17-000183


        2.      What, if any, litigation is proposed or contemplated? The Debtor may file certain
creditor related actions and claims objections in this chapter 11 case but does not anticipate filing
any non-bankruptcy causes of action.

None, apart from the adversary proceedings and contested matters contemplated in furtherance
of the Debtor’s Plan.


IX.    Additional Information and Comments

                                               -None-




                                                - 11 -
Case 19-24527-TPA        Doc 96    Filed 05/27/20 Entered 05/27/20 16:26:37            Desc Main
                                  Document     Page 13 of 16



X.     Certification

       The undersigned hereby certifies that the information herein is true and correct to the best
of my knowledge and belief formed after reasonable inquiry.



Dated: May 26, 2020                    /s/ Michael K. Herron
                                      Michael K. Herron,
                                      the Debtor in Possession

                                             -and-

                                       /s/ Aurelius Robleto
                                      Aurelius Robleto
                                      PA ID No. 94633
                                      Renée M. Kuruce
                                      PA ID No. 314691
                                      ROBLETO KURUCE, PLLC
                                      6101 Penn Ave., Ste. 201
                                      Pittsburgh, PA 15206
                                      Tel: (412) 925-8194
                                      Fax: (412) 346-1035
                                      apr@robletolaw.com
                                      rmk@robletolaw.com




                                               - 12 -
                                                                                                           HISTORIC SUMMARY
Desc Main




                                            POST PETITION                 MONTH    MONTH       MONTH        MONTH         MONTH        MONTH       MONTH    MONTH    MONTH    MONTH    MONTH    MONTH
                                            PERIODS                        ONE      TWO        THREE         FOUR          FIVE         SIX        SEVEN    EIGHT     NINE     TEN     ELEVEN   TWELVE
 Filed 05/27/20 Entered 05/27/20 16:26:37




                                            1. TOTAL CASH FLOW FROM       354.53   14,027.59   96,459.43    18,406.53        363.68    24,399.50
                                            OPERATIONS:
                                            2. LOSS TOTAL DISBURSEMENTS
                                            EXCLUDING PAYMENTS TO         336.94    3,325.35   37,130.15    28,449.50     27,243.79     6,336.22
                                            CREDITORS IN A PLAN:
             Page 14 of 16




                                            3. NET CASH FLOW:              17.59   10,702.24   59,329.28   (10,042.97)   (26,880.11)   18,063.28     0.00     0.00     0.00     0.00     0.00     0.00
                                                                                                                    DEFINITIONS
Document




                                            TOTAL CASH FLOW FROM
                                            OPERATIONS:                                        THE TOTAL AMOUNT OF FUNDS COLLECTED IN A SPECIFIC PERIOD FROM CASH SALES, COLLECTION OF ACCOUNTS
                                                                                               RECEIVABLE, AND OTHER INCOME, EXCLUDING LOANS PROCEEDS, CASH CONTRIBUTIONS FROM INSIDERS, AND
                                                                                               SALES TAXES COLLECTED.
Doc 96




                                            TOTAL DISBURSEMENTS                                THE TOTAL DISBURSEMENTS IN A SPECIFIC PERIOD FOR PRODUCTION COSTS, GENERAL AND ADMINISTRATIVE
                                            EXCLUDING PAYMENTS TO                              COSTS, EXCLUDING PAYMENTS TO CREDITORS TO BE PAID UNDER THE TERMS OF THE PLAN.
                                            CREDITORS IN A PLAN:
Case 19-24527-TPA
                                                                                                           PROJECTED SUMMARY
Desc Main




                                            POST PETITION          MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH
                                            PERIODS                 ONE         TWO        THREE        FOUR        FIVE        SIX        SEVEN       EIGHT        NINE        TEN        ELEVEN      TWELVE
                                            4. TOTAL CASH FLOW
 Filed 05/27/20 Entered 05/27/20 16:26:37




                                                                   25,000.00   25,000.00   25,000.00   32,000.00   32,000.00   32,000.00   32,000.00   32,000.00   32,000.00   32,000.00   32,000.00   32,000.00
                                            FROM OPERATIONS:
                                            5. LOSS TOTAL
                                            DISBURSEMENTS
                                            EXCLUDING              15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00
                                            PAYMENTS TO
                                            CREDITORS IN A PLAN:
             Page 15 of 16




                                            6. ANTICIPATED CASH
                                            FLOW AVAILABLE FOR
                                            PLAN:                  10,000.00   10,000.00   10,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00
Document




                                                                                                                       DEFINITIONS
                                            TOTAL PROJECTED CASH FLOW
Doc 96




                                            FROM OPERATIONS:                               TOTAL AMOUNT OF PROJECTED FUNDS COLLECTED IN A SPECIFIC PERIOD FROM CASH SALES, COLLECTION OF
                                                                                           ACCOUNTS RECEIVABLE, AND OTHER INCOME, EXCLUDING LOANS PROCEEDS, CASH CONTRIBUTIONS FROM INSIDERS,
                                                                                           AND SALES TAXES COLLECTED.
Case 19-24527-TPA




                                            TOTAL DISBURSEMENTS                            TOTAL PROJECTED DISBURSEMENTS IN A SPECIFIC PERIOD FOR PRODUCTION COSTS, GENERAL AND ADMINISTRATIVE
                                            EXCLUDING PAYMENTS TO                          COSTS, EXCLUDING PAYMENTS TO CREDITORS TO BE PAID UNDER THE TERMS OF THE PROPOSED PLAN.
                                            CREDITORS IN A PLAN:
Desc Main




                                                                                                               PLAN FEASIBILITY
 Filed 05/27/20 Entered 05/27/20 16:26:37




                                            POST PETITION           MONTH        MONTH        MONTH        MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH       MONTH
                                            PERIODS                  ONE          TWO         THREE         FOUR        FIVE        SIX        SEVEN       EIGHT        NINE        TEN        ELEVEN      TWELVE
                                            ANTICIPATED RECEIPTS
             Page 16 of 16




                                            AVAILABLE FOR PLAN      10,000.00    10,000.00    10,000.00    17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00   17,000.00
                                            (SEE LINE 6, ABOVE):
                                            LESS PROPOSED PLAN
                                            PAYMENTS                35,000.00    15,000.00    15,000.00    15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00   15,000.00
                                            (SEE SECTION IV):
Document




                                            OVERAGE/(SHORTAGE)OF
                                            CASH
                                            FLOW AVAILABLE TO
                                            FUND PLAN:             (25,000.00)   (5,000.00)   (5,000.00)    2,000.00    2,000.00    2,000.00    2,000.00    2,000.00    2,000.00    2,000.00    2,000.00    2,000.00
Doc 96
Case 19-24527-TPA
